DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,887,782 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim(s) 3-6, 10, 16, 24-27, 31, 37-38, 40 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim(s) 3, Gutierrez (USPGPub No. 2004/0233855) discloses a method for optimization of a network of nodes 
A. measuring, by each node (each ND and the NC), of zero, one or a plurality of nodes a measurement comprising a signal quality measurement, a physical information measurement, or a combination thereof (Read where in Gutierrez, “[0085] Each ND 14 maintains a routing table...Every time a message is exchanged between two neighbor NDs 14, the routing table...is updated. The routing table 30 contains...the link quality history 64...the Received Signal Strength Indication (RSSI)...")
 	B. determining, based on the measurement an optimal transmission sequence of nodes Read where in “[0086] A cost (or quality) function 76...assigns a number to each ND 14 in the routing table...the higher the Received Signal Strength Indication, RSSI 66, the higher the Quality assigned to the ND 14... [0090] "The node with the highest value of the Quality function 76 is the first or "best candidate for relaying the message")
 	C. designating, by the super node See Gutierrez which discloses an optimal transmission sequence, a path optimized based upon cost, is designated by selecting in sequence of predecessor/successor nodes (i.e. neighbor nodes) using a neighbor selection algorithm that optimizes for cost. See “[0078]For the "upstream transfer" mode 36, when one ND 14 needs to send or transfer a message to the NC 24, that ND 14 tries to choose the optimal path based on the local information it has regarding its neighbor NDs 14. This is determined by the neighbor selection algorithm 39 (FIG. 1), as described below, which employs a cost function encompassing a plurality of parameters that dynamically affect routing (e.g., number of hops, energy, link quality)…[0079] In the "upstream transfer" mode 36, every time a message, such as 32, is passed from one ND 14 (e.g., ND11) to another ND 14 (e.g., ND9), the identifiers (e.g., addresses) associated with each relaying ND 14 are added to the message, thereby creating a source route, as shown by messages 32,40,42. Then, when the NC 24 receives a message, it determines the path which that message followed and this information is included into the NC routing table (e.g., 30B as shown in FIG. 6)”)
 	D.  generating by each node Each node, ND, in the optimal transmission sequence, path/route, generates a packet, message, when relaying the message to a destination. “[0076] The NC 24 and NDs 14 employ different ways to route messages in the network 23. The NDs 14 follow the localized routing principle, while the NC 24 follows the centralized routing principle. Under the localized routing principle, all messages generated from the ND 14 are directed to the NC 24 independently of what node is the recipient of the message. If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages. The message transfer method is the "upstream transfer" as described, below. In the "upstream transfer" mode, the intermediate NDs 14 may choose their "best" neighbor ND 14 available for transferring messages to the NC 24.”)
E. transmitting by the most distant node 
F. transmitting, by the successor if a signal from its predecessor has been received,  the signal
G. repeating step (F) recursively until the super node receives the signal.
 (The most distance node in a route/path, the NC sourcing the message, transmits its generated packet, message, to its successor, a neighbor ND. “[0076] The NC 24 and NDs 14 employ different ways to route messages in the network 23. The NDs 14 follow the localized routing principle, while the NC 24 follows the centralized routing principle. Under the localized routing principle, all messages generated from the ND 14 are directed to the NC 24 independently of what node is the recipient of the message. If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages. The message transfer method is the "upstream transfer" as described, below. In the "upstream transfer" mode, the intermediate NDs 14 may choose their "best" neighbor ND 14 available for transferring messages to the NC 24. “)
The method of Gutierrez differs from the method of claim 3, in that Gutierrez is silent on the following features, Gutierrez is silent on where the network of nodes, comprises a network of base stations. Consequently, Gutierrez is silent on wherein the nodes comprise base stations, and wherein the super node comprises a super base station. The method of Gutierrez additionally differs from claim 3, in that Gutierrez is silent on a server. Thus, Gutierrez is silent on wherein the determining of step B is performed by the server, wherein full network information is stored on the server. Furthermore, Gutierrez differs from the method of claim 3, in that Gutierrez is silent on the following steps: (H) receiving, by the server, the combined signal transmitted by the super node ( base station) and  (J) repeating steps A-H until packets have been received by the server. Finally, Gutierrez differs from claim 3, in that Gutierrez is silent on wherein a transmission source of the signal is unidentified in order to conserve power
Other prior art of record such as, XU (USPGPub No. 2014/0189443) for example discloses in [Par. 15] a step of  receiving a combined packet, flits that in combination form a  packet, transmitted by a super node, originating computing node (“The server system communicates a packet from an originating compute node (the originating node) to a destination compute node (the destination node) by separating the packet into multiple flow control digits (flits) and routing the flits using a series of hops over a set of compute nodes (the intermediate nodes) between the originating node and the destination node.”). XU’s multi-hop communication feature also discloses in [Par. 15] a step of identifying any non-functional intermediate node in a transmission sequence, through the use of flags (“As each intermediate node receives the final flit, it performs error detection using the error detection information and, in response to detecting an error, sets a flag associated with the corresponding intermediate node. The set of flags corresponding to the intermediate nodes thereby form a pattern that indicates which if any of the intermediate nodes has experienced a failure. In particular, a flag set for a given intermediate node indicates a failure at the immediately preceding intermediate node in the routing path. The failing intermediate node is thus readily identifiable, reducing the cost and complexity in locating and repairing faulty compute nodes”.) . XU multi-hop communication feature also discloses a step for repeating all steps until all the messages/flits have been received, ([Par. 33] “As each flit passes through an intermediate node…In response to receiving the final flit…”)
However, Xu is silent on wherein a transmission source of the signal is unidentified in order to conserve power, as arranged with the remaining elements of claim 3.
Other prior art of record such as Bappu (USPGPub No. 2010/0111059), teaches a server which receives topology information from nodes (i.e. wireless routers) within a network “([0086]…The results of the wireless discovery process are also sent to the central server 107 via each wireless router's ADSL connection. The central server 107 analyses the wireless discovery messages received from the wireless routers to build a map of the wireless router topology and in particular the intersections between WLANs of each wireless router.”), and stores full topology based upon the received topology information. The benefit of storing the full topology being for better coordination of network connections between nodes. (“[0098]…In contrast, the central server of the second embodiment stores a complete topology of the wireless routers network and can coordinate exchange of content between wireless routers which are not directly connected.”). However, Bu is silent on wherein a transmission source of the signal is unidentified in order to conserve power, as arranged with the remaining elements of claim 3.
 Inagaki (US 5872773 A)  discloses a network of base stations (See [Fig. 1, Ref 40-1 through Ref 40-m]) Femto Cells).  However, Inagaki is silent on wherein a transmission source of the signal is unidentified in order to conserve power, as arranged with the remaining elements of claim 3. Thus claim 3 is regarded as allowable in view of the prior art of record.

In regards to claim 16, Gutierrez (USPGPub No. 2004/0233855) discloses a method for failure detection of a wireless base station in an optimal transmission sequence, wherein a successor of a last base station, in the optimal transmission sequence is a server, wherein the full network information is stored in the server, the method comprising:
A. measuring, by each  (each ND and the NC), of zero, one or a plurality of  (Read where in Gutierrez, “[0085] Each ND 14 maintains a routing table...Every time a message is exchanged between two neighbor NDs 14, the routing table...is updated. The routing table 30 contains...the link quality history 64...the Received Signal Strength Indication (RSSI)...")
 	A.  generating by each Each node, ND, in the optimal transmission sequence, path/route, generates a packet, message, when relaying the message to a destination. “[0076] The NC 24 and NDs 14 employ different ways to route messages in the network 23. The NDs 14 follow the localized routing principle, while the NC 24 follows the centralized routing principle. Under the localized routing principle, all messages generated from the ND 14 are directed to the NC 24 independently of what node is the recipient of the message. If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages. The message transfer method is the "upstream transfer" as described, below. In the "upstream transfer" mode, the intermediate NDs 14 may choose their "best" neighbor ND 14 available for transferring messages to the NC 24.”)
B. transmitting by the most distant 

D. transmitting, by the successor if a signal from its predecessor has been received, a the signal
E. repeating step (C-D) recursively until the 
 (The most distance node in a route/path, the NC sourcing the message, transmits its generated packet, message, to its successor, a neighbor ND. “[0076] The NC 24 and NDs 14 employ different ways to route messages in the network 23. The NDs 14 follow the localized routing principle, while the NC 24 follows the centralized routing principle. Under the localized routing principle, all messages generated from the ND 14 are directed to the NC 24 independently of what node is the recipient of the message. If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages. The message transfer method is the "upstream transfer" as described, below. In the "upstream transfer" mode, the intermediate NDs 14 may choose their "best" neighbor ND 14 available for transferring messages to the NC 24. “)
The method of Gutierrez differs from the method of claim 16, in that Gutierrez is silent on the following features, Gutierrez is silent on where the network of nodes, comprises a network of base stations. Consequently, Gutierrez is silent on wherein the nodes comprise base stations, and wherein the super node comprises a super base station. The method of Gutierrez additionally differs from claim 16, in that Gutierrez is silent on a server. Thus, Gutierrez is silent on wherein the determining of step E is performed by the server and wherein the server comprises full network information. Furthermore, Gutierrez differs from the method of claim 16, in that Gutierrez is silent on the following steps: C. combining, by the successor the received signal with its own generated signal; D. transmitting, by the successor if a signal from its predecessor has been received, a the combined signal and E. repeating step (C-D) recursively until the server receives the combined signal. Finally Gutierrez is silent on wherein the antenna of the base station further comprises an ultra-wideband antenna for set-up and maintenance and an LPWAN antenna for data.
Other prior art of record such as, XU (USPGPub No. 2014/0189443) for example discloses in [Par. 15] a step of  receiving a combined packet, flits that in combination form a  packet, transmitted by a super node, originating computing node (“The server system communicates a packet from an originating compute node (the originating node) to a destination compute node (the destination node) by separating the packet into multiple flow control digits (flits) and routing the flits using a series of hops over a set of compute nodes (the intermediate nodes) between the originating node and the destination node.”). XU’s multi-hop communication feature also discloses in [Par. 15] a step of identifying any non-functional intermediate node in a transmission sequence, through the use of flags (“As each intermediate node receives the final flit, it performs error detection using the error detection information and, in response to detecting an error, sets a flag associated with the corresponding intermediate node. The set of flags corresponding to the intermediate nodes thereby form a pattern that indicates which if any of the intermediate nodes has experienced a failure. In particular, a flag set for a given intermediate node indicates a failure at the immediately preceding intermediate node in the routing path. The failing intermediate node is thus readily identifiable, reducing the cost and complexity in locating and repairing faulty compute nodes”.) . XU multi-hop communication feature also discloses a step for repeating all steps until all the messages/flits have been received, ([Par. 33] “As each flit passes through an intermediate node…In response to receiving the final flit…”)
However, Xu is silent on wherein the antenna of the base station further comprises an ultra-wideband antenna for set-up and maintenance and an LPWAN antenna for data., as arranged with the remaining elements of claim 16.
Other prior art of record such as Bappu (USPGPub No. 2010/0111059), teaches a server which receives topology information from nodes (i.e. wireless routers) within a network “([0086]…The results of the wireless discovery process are also sent to the central server 107 via each wireless router's ADSL connection. The central server 107 analyses the wireless discovery messages received from the wireless routers to build a map of the wireless router topology and in particular the intersections between WLANs of each wireless router.”), and stores full topology based upon the received topology information. The benefit of storing the full topology being for better coordination of network connections between nodes. (“[0098]…In contrast, the central server of the second embodiment stores a complete topology of the wireless routers network and can coordinate exchange of content between wireless routers which are not directly connected.”). However, Bu is silent on wherein the antenna of the base station further comprises an ultra-wideband antenna for set-up and maintenance and an LPWAN antenna for data as arranged with the remaining elements of claim 16.
 Inagaki (US 5872773 A)  discloses a network of base stations (See [Fig. 1, Ref 40-1 through Ref 40-m]) Femto Cells).  However, Inagaki is silent on wherein a transmission source of the signal is unidentified in order to conserve power, as arranged with the remaining elements of claim 16. Thus claim 16 is regarded as allowable in view of the prior art of record.

In regards to claim 31, Gutierrez (USPGPub No. 2004/0233855) discloses a system for optimization of a network of base stations, the system comprising:
A. 
a first processor capable of executing computer-executable instructions, and
a first memory component, wherein the memory comprises instructions for:
determining based on a measurement comprising a signal quality measurement, a physical information measurement, or a combination thereof an optimal transmission sequence of 
, and 
receiving a signal comprising information
B. a plurality of 
i. a second processor capable of executing of computer-executable instructions ([Fig. 7] illustrates where nodes, NDs, comprise a processor, microcontroller 86 capable of executing computer instructions), and
 	ii. a second memory component, wherein the memory comprises instructions ([Fig. 7] illustrates where nodes, NDs, comprise a memory, ROM 88/RAM 90 wherein the memory comprises instructions to perform the instructions below:) for:
 a. measuring the measurement ((Read where in Gutierrez, “[0085] Each ND 14 maintains a routing table...Every time a message is exchanged between two neighbor NDs 14, the routing table...is updated. The routing table 30 contains...the link quality history 64...the Received Signal Strength Indication (RSSI)..."))
b. generating a signal comprising information 
c. transmitting its generated signal to its successor (Each node, ND, in the optimal transmission sequence, path/route, generates a packet, message, when relaying the message to a destination. “[0076] The NC 24 and NDs 14 employ different ways to route messages in the network 23. The NDs 14 follow the localized routing principle, while the NC 24 follows the centralized routing principle. Under the localized routing principle, all messages generated from the ND 14 are directed to the NC 24 independently of what node is the recipient of the message. If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages. The message transfer method is the "upstream transfer" as described, below. In the "upstream transfer" mode, the intermediate NDs 14 may choose their "best" neighbor ND 14 available for transferring messages to the NC 24.”. )
 and

C. a plurality of super 
a third processor capable of executing computer-executable instructions ([Fig. 8] illustrates a super node, NC(s), with a processor, microcontroller 86,  capable of executing computer instructions), and 
a third memory component, wherein the memory comprises instructions for ([Fig. 8] illustrates where the NC comprises a memory ROM 88/89 with instructions to perform the processes described below.):
a. designating a predecessor and a successor for each base station in the optimal transmission sequence ((Read where in “[0086] A cost (or quality) function 76...assigns a number to each ND 14 in the routing table...the higher the Received Signal Strength Indication, RSSI 66, the higher the Quality assigned to the ND 14... [0090] "The node with the highest value of the Quality function 76 is the first or "best candidate for relaying the message"). See Gutierrez which discloses an optimal transmission sequence, a path optimized based upon cost, is designated by selecting in sequence of predecessor/successor nodes (i.e. neighbor nodes) using a neighbor selection algorithm that optimizes for cost. See “[0078]For the "upstream transfer" mode 36, when one ND 14 needs to send or transfer a message to the NC 24, that ND 14 tries to choose the optimal path based on the local information it has regarding its neighbor NDs 14. This is determined by the neighbor selection algorithm 39 (FIG. 1), as described below, which employs a cost function encompassing a plurality of parameters that dynamically affect routing (e.g., number of hops, energy, link quality)…[0079] In the "upstream transfer" mode 36, every time a message, such as 32, is passed from one ND 14 (e.g., ND11) to another ND 14 (e.g., ND9), the identifiers (e.g., addresses) associated with each relaying ND 14 are added to the message, thereby creating a source route, as shown by messages 32,40,42. Then, when the NC 24 receives a message, it determines the path which that message followed and this information is included into the NC routing table (e.g., 30B as shown in FIG. 6)”).
b. receiving the [0078]For the "upstream transfer" mode 36, when one ND 14 needs to send or transfer a message to the NC 24, that ND 14 tries to choose the optimal path based on the local information it has regarding its neighbor NDs 14. This is determined by the neighbor selection algorithm 39 (FIG. 1), as described below, which employs a cost function encompassing a plurality of parameters that dynamically affect routing (e.g., number of hops, energy, link quality)…[0079] In the "upstream transfer" mode 36, every time a message, such as 32, is passed from one ND 14 (e.g., ND11) to another ND 14 (e.g., ND9), the identifiers (e.g., addresses) associated with each relaying ND 14 are added to the message, thereby creating a source route, as shown by messages 32,40,42. Then, when the NC 24 receives a message, it determines the path which that message followed and this information is included into the NC routing table (e.g., 30B as shown in FIG. 6)”) and

Gutierrez (USPGPub No. 2004/0233855) differs from claim 24 in the following: (1) Gutierrez teaches a system of general node(s) and super node(s) and not specifically base station(s) and a super base station as recited in the system of claim 24,  Gutierrez is silent on  (2) A. server comprising: a first processor capable of executing computer-executable instructions, and a first memory component, wherein the memory comprises instructions for: determining based on a measurement comprising a signal quality measurement, a physical information measurement, or a combination thereof an optimal transmission sequence of , and receiving a signal comprising information.
Gutierrez is silent on (3) where the super node comprises instructions for  b. receiving the combined signal and (c) transmitting the combined signal to the server. Finally, Gutierrez is silent on wherein identifying, by the server any nonfunctional super base station or any nonfunctional base stations in the optimal transmission sequence uses Sequential Interruption Logic based on a payload size of the signal
 XU (USPGPub No. 2014/0189443) for example discloses in [Par. 15] a step of  receiving a combined packet, flits that in combination form a  packet, transmitted by a super node, originating computing node (“The server system communicates a packet from an originating compute node (the originating node) to a destination compute node (the destination node) by separating the packet into multiple flow control digits (flits) and routing the flits using a series of hops over a set of compute nodes (the intermediate nodes) between the originating node and the destination node.”). XU’s multi-hop communication feature also discloses in [Par. 15] a step of identifying any non-functional intermediate node in a transmission sequence, through the use of flags (“As each intermediate node receives the final flit, it performs error detection using the error detection information and, in response to detecting an error, sets a flag associated with the corresponding intermediate node. The set of flags corresponding to the intermediate nodes thereby form a pattern that indicates which if any of the intermediate nodes has experienced a failure. In particular, a flag set for a given intermediate node indicates a failure at the immediately preceding intermediate node in the routing path. The failing intermediate node is thus readily identifiable, reducing the cost and complexity in locating and repairing faulty compute nodes”.) . XU multi-hop communication feature also discloses a step for repeating all steps until all the messages/flits have been received, ([Par. 33] “As each flit passes through an intermediate node…In response to receiving the final flit…”)’. However, XU is silent on wherein identifying, by the server any nonfunctional super base station or any nonfunctional base stations in the optimal transmission sequence uses Sequential Interruption Logic based on a payload size of the signal, as arranged with the remaining elements of claim 31
Bappu (USPGPub No. 2010/0111059), teaches a server which receives topology information from nodes (i.e. wireless routers) within a network “([0086]…The results of the wireless discovery process are also sent to the central server 107 via each wireless router's ADSL connection. The central server 107 analyses the wireless discovery messages received from the wireless routers to build a map of the wireless router topology and in particular the intersections between WLANs of each wireless router.”), and stores full topology based upon the received topology information. The benefit of storing the full topology being for better coordination of network connections between nodes. (“[0098]…In contrast, the central server of the second embodiment stores a complete topology of the wireless routers network and can coordinate exchange of content between wireless routers which are not directly connected.”). However, Bappu is silent on wherein identifying, by the server any nonfunctional super base station or any nonfunctional base stations in the optimal transmission sequence uses Sequential Interruption Logic based on a payload size of the signal, as arranged with the remaining elements of claim 31. Thus claim 31 is regarded as allowable in view of the prior art of record.



In regards to claim 37, Gutierrez teaches a system for failure detection of a wireless base station in an optimal transmission sequence, wherein a successor of a last base station in the optimal transmission sequence is a server, wherein the full network information is stored in the server the system comprising:





B. a plurality of nodes 
i. a second processor capable of executing of computer-executable instructions ([Fig. 7] illustrates where nodes, NDs, comprise a processor, microcontroller 86 capable of executing computer instructions), and
ii. a second memory component, wherein the memory comprises instructions ([Fig. 7] illustrates where nodes, NDs, comprise a memory, ROM 88/RAM 90 wherein the memory comprises instructions to perform the instructions below:) for:	
a. generating a signal comprising information 
b. transmitting its generated signal to its successor in the optimal transmission sequence, (Each node, ND, in the optimal transmission sequence, path/route, generates a packet, message, when relaying the message to a destination. “[0076] The NC 24 and NDs 14 employ different ways to route messages in the network 23. The NDs 14 follow the localized routing principle, while the NC 24 follows the centralized routing principle. Under the localized routing principle, all messages generated from the ND 14 are directed to the NC 24 independently of what node is the recipient of the message. If the particular ND 14 and NC 24 are not linked directly, intermediate NDs 14 are used for relaying the messages. The message transfer method is the "upstream transfer" as described, below. In the "upstream transfer" mode, the intermediate NDs 14 may choose their "best" neighbor ND 14 available for transferring messages to the NC 24.”. ) 



Gutierrez differs from claim 37, in the following: Gutierrez is silent on a server comprising:
a first processor capable of executing computer-executable instructions, and 
a first memory component, wherein the first memory component comprises instructions for:
a. receiving the combined signal, and b. determining a number of functional base stations in the optimal transmission sequence, as arranged in claim 37.
Gutierrez is silent on where the second memory component further comprises instructions for 



Furthermore Gutierrez differs from claim 37, in that Gutierrez teaches a system of node(s) and not base stations as recited in claim 37. Finally, Gutierrez differs from claim 37, in that Gutierrez is silent on wherein the base station (601) further comprises an antenna wherein the antenna of the base station further comprises an ultra-wideband antenna for set-up & maintenance and an LPWAN antenna for data.
Other prior art of record such as, XU (USPGPub No. 2014/0189443) for example discloses in [Par. 15] a step of  receiving a combined packet, flits that in combination form a  packet, transmitted by a super node, originating computing node (“The server system communicates a packet from an originating compute node (the originating node) to a destination compute node (the destination node) by separating the packet into multiple flow control digits (flits) and routing the flits using a series of hops over a set of compute nodes (the intermediate nodes) between the originating node and the destination node.”). XU’s multi-hop communication feature also discloses in [Par. 15] a step of identifying any non-functional intermediate node in a transmission sequence, through the use of flags (“As each intermediate node receives the final flit, it performs error detection using the error detection information and, in response to detecting an error, sets a flag associated with the corresponding intermediate node. The set of flags corresponding to the intermediate nodes thereby form a pattern that indicates which if any of the intermediate nodes has experienced a failure. In particular, a flag set for a given intermediate node indicates a failure at the immediately preceding intermediate node in the routing path. The failing intermediate node is thus readily identifiable, reducing the cost and complexity in locating and repairing faulty compute nodes”.) . XU multi-hop communication feature also discloses a step for repeating all steps until all the messages/flits have been received, ([Par. 33] “As each flit passes through an intermediate node…In response to receiving the final flit…”). However, Xu is silent on wherein the base station (601) further comprises an antenna wherein the antenna of the base station further comprises an ultra-wideband antenna for set-up & maintenance and an LPWAN antenna for data, as arranged with the remaining elements of claim 37.

Other prior art of record such as Bappu (USPGPub No. 2010/0111059), teaches a server which receives topology information from nodes (i.e. wireless routers) within a network “([0086]…The results of the wireless discovery process are also sent to the central server 107 via each wireless router's ADSL connection. The central server 107 analyses the wireless discovery messages received from the wireless routers to build a map of the wireless router topology and in particular the intersections between WLANs of each wireless router.”), and stores full topology based upon the received topology information. The benefit of storing the full topology being for better coordination of network connections between nodes. (“[0098]…In contrast, the central server of the second embodiment stores a complete topology of the wireless routers network and can coordinate exchange of content between wireless routers which are not directly connected.”). However, Bappa is silent on wherein the base station (601) further comprises an antenna wherein the antenna of the base station further comprises an ultra-wideband antenna for set-up & maintenance and an LPWAN antenna for data, as arranged with the remaining elements of claim 37.
 Inagaki (US 5872773 A) discloses a network of base stations (See [Fig. 1, Ref 40-1 through Ref 40-m]) Femto Cells).  However, Inagaki is silent on wherein the base station (601) further comprises an antenna wherein the antenna of the base station further comprises an ultra-wideband antenna for set-up & maintenance and an LPWAN antenna for data, as arranged with the remaining elements of claim 37. Thus claim 37 is regarded as allowable in view of the prior art of record.

In regards to claim 43, Gutierrez teaches a system of optimization and failure detection of a network of base stations, the system comprising: 
A. a 
i. a first processor capable of executing computer-executable instructions,
ii. a first randomly-accessed memory RAM component, and
iii. a first memory component, wherein the memory comprises instructions for:
	a. determining based on the RSSIs an optimal transmission sequence (Read where in Gutierrez, “[0085] Each ND 14 maintains a routing table...Every time a message is exchanged between two neighbor NDs 14, the routing table...is updated. The routing table 30 contains...the link quality history 64...the Received Signal Strength Indication (RSSI)...”,Read where in “[0086] A cost (or quality) function 76...assigns a number to each ND 14 in the routing table...the higher the Received Signal Strength Indication, RSSI 66, the higher the Quality assigned to the ND 14... [0090] "The node with the highest value of the Quality function 76 is the first or "best candidate for relaying the message"),
	 
	c. 
 		d. receiving a packet (Read where in Gutierrez, “[0085] Each ND 14 maintains a routing table...Every time a message is exchanged between two neighbor NDs 14, the routing table...is updated.)	

B. a plurality of nodes 
i. a second processor capable of executing computer-executable instructions,
ii. a base station 
iii. a second RAM component, and 
iv. a second memory component, wherein the memory comprises instructions for:
a. measuring an RSSI (Read where in Gutierrez, “[0085] Each ND 14 maintains a routing table...Every time a message is exchanged between two neighbor NDs 14, the routing table...is updated. The routing table 30 contains...the link quality history 64...the Received Signal Strength Indication (RSSI)...”,),
b. generating a packet,
c. transmitting its generated packet to its successor (Read where in Gutierrez, “[0085] Each ND 14 maintains a routing table...Every time a message is exchanged between two neighbor NDs 14, the routing table...is updated. The routing table 30 contains...the link quality history 64...the Received Signal Strength Indication (RSSI)...”,),
, and

 and










Gutierrez differs from claim 43, in the following: that (1) Gutierrez is silent on wherein the server comprises a cloud server, (2) Gutierrez is silent on wherein the nodes comprise base stations (3) where the first memory component of the cloud server comprises instructions for c. identifying any nonfunctional super base station and any nonfunctional base stations in the optimal transmission sequence using Sequential Interruption Logic based on a payload size of the packet; (4) where the second memory component comprises instructions for transmitting if a packet from its predecessor has been received or when a time to receive the packet from its predecessor has lapsed, a combined packet comprises its own generated packet and the packet received from it predecessor, repeating step d recursively until the super base station receives the combined packet. Finally Gutierrez differs from claim 43, in that Gutierrez is silent on a plurality of super base stations, wherein each super base station of the plurality of super base stations comprises: i. a third processor capable of executing computer-executable instructions, ii. a super base station antenna, iii. a third RAM component, and
iv. a third memory component, wherein the memory comprises instructions for: a. designating a predecessor and a successor for each base station in the optimal sequence b. receiving the combined packet, and  c. transmitting the combined packet to cloud server.
Other prior art of record such as, XU (USPGPub No. 2014/0189443) for example discloses in [Par. 15] a step of  receiving a combined packet, flits that in combination form a  packet, transmitted by a super node, originating computing node (“The server system communicates a packet from an originating compute node (the originating node) to a destination compute node (the destination node) by separating the packet into multiple flow control digits (flits) and routing the flits using a series of hops over a set of compute nodes (the intermediate nodes) between the originating node and the destination node.”). XU’s multi-hop communication feature also discloses in [Par. 15] a step of identifying any non-functional intermediate node in a transmission sequence, through the use of flags (“As each intermediate node receives the final flit, it performs error detection using the error detection information and, in response to detecting an error, sets a flag associated with the corresponding intermediate node. The set of flags corresponding to the intermediate nodes thereby form a pattern that indicates which if any of the intermediate nodes has experienced a failure. In particular, a flag set for a given intermediate node indicates a failure at the immediately preceding intermediate node in the routing path. The failing intermediate node is thus readily identifiable, reducing the cost and complexity in locating and repairing faulty compute nodes”.) . XU multi-hop communication feature also discloses a step for repeating all steps until all the messages/flits have been received, ([Par. 33] “As each flit passes through an intermediate node…In response to receiving the final flit…”). However, Xu is silent on where the first memory component of the cloud server comprises instructions for c. identifying any nonfunctional super base station and any nonfunctional base stations in the optimal transmission sequence using Sequential Interruption Logic based on a payload size of the packet, Xu is silent on a plurality of super base stations, wherein each super base station of the plurality of super base stations comprises: i. a third processor capable of executing computer-executable instructions, ii. a super base station antenna, iii. a third RAM component, and iv. a third memory component, wherein the memory comprises instructions for: a. designating a predecessor and a successor for each base station in the optimal sequence b. receiving the combined packet, and  c. transmitting the combined packet to cloud server, as arranged with the remaining elements of claim 43.
Other prior art of record such as Bappu (USPGPub No. 2010/0111059), teaches a server which receives topology information from nodes (i.e. wireless routers) within a network “([0086]…The results of the wireless discovery process are also sent to the central server 107 via each wireless router's ADSL connection. The central server 107 analyses the wireless discovery messages received from the wireless routers to build a map of the wireless router topology and in particular the intersections between WLANs of each wireless router.”), and stores full topology based upon the received topology information. The benefit of storing the full topology being for better coordination of network connections between nodes. (“[0098]…In contrast, the central server of the second embodiment stores a complete topology of the wireless routers network and can coordinate exchange of content between wireless routers which are not directly connected.”). However, Bappa is silent on where the first memory component of the cloud server comprises instructions for c. identifying any nonfunctional super base station and any nonfunctional base stations in the optimal transmission sequence using Sequential Interruption Logic based on a payload size of the packet, Xu is silent on a plurality of super base stations, wherein each super base station of the plurality of super base stations comprises: i. a third processor capable of executing computer-executable instructions, ii. a super base station antenna, iii. a third RAM component, and iv. a third memory component, wherein the memory comprises instructions for: a. designating a predecessor and a successor for each base station in the optimal sequence b. receiving the combined packet, and  c. transmitting the combined packet to cloud server, as arranged with the remaining elements of claim 43. 
Inagaki (US 5872773 A) discloses a network of base stations (See [Fig. 1, Ref 40-1 through Ref 40-m]) Femto Cells).  However, Inagaki is silent on is silent on where the first memory component of the cloud server comprises instructions for c. identifying any nonfunctional super base station and any nonfunctional base stations in the optimal transmission sequence using Sequential Interruption Logic based on a payload size of the packet, Xu is silent on a plurality of super base stations, wherein each super base station of the plurality of super base stations comprises: i. a third processor capable of executing computer-executable instructions, ii. a super base station antenna, iii. a third RAM component, and iv. a third memory component, wherein the memory comprises instructions for: a. designating a predecessor and a successor for each base station in the optimal sequence b. receiving the combined packet, and  c. transmitting the combined packet to cloud server, as arranged with the remaining elements of claim 43. Thus claim 43 is regarded as allowable in view of the prior art of record. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476